In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-16-00337-CV
                            ________________________

                           MARY CUMMINS, APPELLANT

                                           V.

                           AMANDA LOLLAR, APPELLEE



                      On Appeal from the County Court at Law No. 3
                                  Tarrant County, Texas
             Trial Court No. 2015-002259-3; Honorable Mike Hrabal, Presiding


                                    October 5, 2016

     ORDER GRANTING APPELLANT’S MOTION FOR EXTENSION
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      This is an interlocutory appeal pursuant to section 51.014(a)(12) of the Texas

Civil Practice and Remedies Code (West Supp. 2016), wherein Appellant, Mary

Cummins, seeks to appeal the trial court’s order denying her motion to dismiss the

proceedings presently pending in Tarrant County trial court cause number 2015-

002259-3. Originally filed in the Second Court of Appeals, this appeal was transferred

to this court on September 15, 2016, pursuant to an order of the Texas Supreme Court.
       Prior to that transfer, on August 22, 2016, the Second Court of Appeals entered

an order granting Appellant’s Motion for Extension, Request for Court Records filed

August 18, 2016. That order stated that “[a] copy of the appellate record for purpose of

preparing appellant’s brief is enclosed.” The order also stated that Cummins’s brief was

due Friday, September 30, 2016.


       Pending before this court is a second motion, also entitled Appellant’s Motion for

Extension, Request for Court Records filed September 30, 2016. Although the motion

is unclear, because the Second Court of Appeals has previously provided Cummins the

entire appellate record, we perceive the motion as simply requesting additional time to

prepare and file her brief. While she only requests an extension of one week, we grant

her motion and extend the deadline for filing her brief until Friday, October 21, 2016. All

other relief requested, if any, is denied.


       Also filed with this court is a document entitled Appellant’s Notice Request Court

Records filed October 3, 2016. To the extent that Cummins is seeking to supplement

the appellate record before this court pursuant to Rule 34.5(c) of the Texas Rules of

Appellate Procedure, we direct her to address her request to the trial court clerk.


       It is so ordered.


                                                        Per Curiam




                                             2